DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

The drawings are objected to because Figures 2, 3, and 6-12 contain dark shading.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 


Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  Claim 1, line 8, please delete (d).  Claim 3, line 3, please change “0,1” to - -0.1- -.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, line 3, “the upper fringe” lacks a prior antecedent.
Claim 6, line 2, “the upper fringe” lacks a prior antecedent.
Claim 7, line 2, “the top part of the upper fringe” lacks a prior antecedent.
Claims 22 contains the trademark/trade name DUO; Daitosol 5500 GM from Daito Kasei Kogyo.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an adhesive composition and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 16-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanc et al. (WO 2017/021240).
Regarding claim 1, Blanc et al. disclose a cosmetic treatment method for adding fibers to natural eyelashes, comprising applying an adhesive composition (A) to at least part of the eyelashes (Abstract), bringing fibers (12) borne by an applicator (11) into contact with the adhesive composition (A) present on the eyelashes (Abstract), moving the applicator (11) away from the eyelashes, so as to release fibers (12) which adhere to the eyelashes (see Figure 1; Abstract).
Regarding claim 2, the adhesive composition (A) is applied to at least part of the eyelashes in a continuous or discontinuous manner (page 15, line 9).
Regarding claim 3, the adhesive composition (A) that is applied on the eyelashes, from the roots of the eyelashes, over a length of the eyelashes ranging from about 0.1 mm to about 10 mm (page 15, lines 10-25).
Regarding claim 4, the step of bringing fibers (12) into contact with the eyelashes, the fibers (12) being substantially parallel to the eyelashes (page 3, lines 17-20).
Regarding claim 5, the step is carried out by bringing fibers (12) into contact with the top or lower part of an upper fringe of eyelashes (See Figure 1A).
Regarding claim 6, the fibers (12) are brought into contact with the same part of the upper fringe of eyelashes, which was treated by the adhesive composition (see Figure 1B).
Regarding claim 7, the step is carried out by bringing fibers (11) into contact with the top part of the upper fringe of eyelashes (see Figures 1A-1C).
Regarding claim 8, the applicator (11) is brought close to the eyelashes in a tangential movement until the fibers (12) contact the adhesive composition (A) (see Figures 1A-1C).
Regarding claim 9, the fibers (12) are arranged as a bundle of fibers on the applicator (11) (page 3, lines 16-20).
Regarding claim 10, the fibers (12) are substantially parallel to one another on the applicator (11) (see Figure 1A).
Regarding claim 11, the fibers (12), when borne by the applicator (11), are not linked to one another other than via the applicator (see Figure 1A).
Regarding claim 12, Blanc et al. discloses an assembly for the cosmetic treatment of adding fibers (12) to natural eyelashes, comprising an adhesive composition (A) to be applied to the eyelashes, an applicator (11) for retaining releasable fibers (12), the applicator making it possible to bring the fibers into contact with the adhesive composition (A) applied to the eyelashes to enable them to adhere to the composition and to release fibers (see Figure 1A; abstract).
Regarding claim 13, the applicator (11) retains a mixture of fibers that differ from one another in color (page 7, lines 20-22).
Regarding claim 14, an adhesive applicator for applying the adhesive composition the eyelashes (page 16, lines 7-10).
Regarding claim 16, the applicator comprises a mechanical system comprising one or more parts that can be moved relative to one another, the mechanical system being configured to pass from a fiber retaining configuration to a fiber releasing configuration (page 4, lines 4-10).
Regarding claim 17, the mechanical system comprises a spring (25) that grips the fibers (11) between its coils (see Figure 4B).
Regarding claim 18, the spring (25) comprises ends attached to actuating levers that are operated manually (see Figure 4B).
Regarding claim 19, the spring (25) is compressed or released along its longitudinal axis, which is the longitudinal axis of the applicator, the applicator (11) having preferably a push button and two abutments near both ends of the spring (25), one abutment being movable along the longitudinal axis when actuating the push button, the other abutment being immobile (page 8, lines 6-20).
Regarding claim 20, the adhesive composition (A) comprises or is constituted of an adhesive material chosen among pressure sensitive adhesives (page 13, lines 10-15).
Regarding claim 21, the adhesive composition (A) comprises or is constituted of an adhesive material chosen among acrylic polymers or copolymers (page 13, line 20).
Regarding claim 22, the adhesive composition (A) is chosen among the adhesive composition for eyelashes called DUO®, commercialized by American International Industries, and the Daitosol 5500 GM from DAITO KASEI KOGYO (pages 13-15).

Claim(s) 1, 2, 4-9, 11, 12, 14, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montiel (US 4,135,527).
Regarding claim 1, Monteil discloses a cosmetic treatment method for adding fibers to natural eyelashes, comprising applying an adhesive composition (18) to at least part of the eyelashes (Figure 6), bringing fibers (34) borne by an applicator (40) 
Regarding claim 2, the adhesive composition (18) is applied to at least part of the eyelashes in a continuous or discontinuous manner (See Figure 5).
Regarding claim 4, the step of bringing fibers (34) into contact with the eyelashes (L), the fibers (34) being substantially parallel to the eyelashes (see Figure 5).
Regarding claim 5, the step is carried out by bringing fibers (34) into contact with the top or lower part of an upper fringe of eyelashes (See Figure 5).
Regarding claim 6, the fibers (34) are brought into contact with the same part of the upper fringe of eyelashes, which was treated by the adhesive composition (see Figure 5).
Regarding claim 7, the step is carried out by bringing fibers (34) into contact with the top part of the upper fringe of eyelashes (see Figure 5).
Regarding claim 8, the applicator (40) is brought close to the eyelashes in a tangential movement until the fibers (34) contact the adhesive composition (18) (see Figures 3-5).
Regarding claim 9, the fibers (34) are arranged as a bundle of fibers on the applicator (40) (see Figure 4).
Regarding claim 11, the fibers (34), when borne by the applicator (40), are not linked to one another other than via the applicator (see Figure 4).
Regarding claim 12, Montiel disclose an assembly for the cosmetic treatment of adding fibers (34) to natural eyelashes, comprising an adhesive composition (18) to be 
Regarding claim 14, an adhesive applicator (24) for applying the adhesive composition the eyelashes (Figure 1).
Regarding claim 16, the applicator comprises a mechanical system comprising one or more parts that can be moved relative to one another (i.e. container and applicator), the mechanical system being configured to pass from a fiber retaining configuration (i.e. in storage) to a fiber releasing configuration (Figures 4 and 5).
Regarding claim 20, the adhesive composition (18) comprises or is constituted of an adhesive material chosen among pressure sensitive adhesives (col. 1, lines 45-65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 13, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montiel.
Regarding claim 3, Montiel disclose the claimed invention except for the adhesive composition is applied over a length of 0.1 mm to about 10 mm. It would have 
Regarding claim 13, Montiel discloses the fibers (34) can be made of different colors (col. 1, lines 65-67), however, Montiel does not disclose the different colors are in a mixture on the applicator. It would have been an obvious matter of design choice to have the different colors mixed together, since applicant has not disclosed that the mixed colors solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with separate colors.
Regarding claims 21 and 22, Montiel discloses liquid adhesive, however, does not specifically list the acrylic polymers or composition disclosed. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the adhesive of Monteil be the adhesive as disclosed by applicant, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Furthermore, applicant has already set forth the adhesive is a commercially available adhesive.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montiel (US 4,135,527) in view of Gueret (US 2004/0134507).
Montiel discloses the claimed invention except for the adhesive applicator is a flocked end piece.  Gueret teaches a mascara applicator with bristles (Figure 15) wherein the bristles can be flocked (Figure 37) (paragraph 67) that absorbs moisture and imparts microrelief to the surface of the bristles. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the bristles of Montiel be flocked as taught by Gueret to allow for better moisture absorption.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
9/17/2021